Title: To George Washington from Major General John Sullivan, 27 July 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence July 27 1778 10 of C. A:M:
          
          I have the pleasure to Inform you that we have already Collected a Magazine amply
            Sufficient for all possible Demands. The French Fleet has not yet arrived the Marquis
            will be in on the 29 as he writes me and we Shall be in perfect Readiness My numbers I
            trust will be Sufficient for the purpose if a few more old troops had been Sent on it
            might have been Better but Even as it is I have not a Doubt of Success I have now
            & I trust Shall have as many Boats as I could wish—your Excey Doubtless will
            among other Defects in my plan of operations Inclosed you perceive that I have Said
            nothing in case we find it impraticable to Carry the Redoubts by Storm I beg Leave now to mention to your Excy That I had Thought of
            it from the beginning & have Gabions Faschines & Every thing in
            preparation for Establishing a post on the Island I have plenty of heavy artillery
            & Every kind of ammunition for them—I had also Collected all the Intrenching
            tools in this Quarter previous to my Receiving your Excy order of yesterday through
            Colo. Tilman immediately upon which I Sent off to Boston after more your  Excellencey Shall be advised from time
            to time of Every proceedure here. And it will (if possible) Increase the obligations I
            already feel myself under to your Excellencey if you will be kind Enough to give me your
            Advice & Direction in the Several Situations I may possibly be in in the Course
            of the attempt I have the Honor to be Dear General your most Devoted Servant
          
            Jno. Sullivan
          
        